As filed with the Securities and Exchange Commission on April 17, 2015 Registration Nos. 333-45592 and 811-10121 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 19 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 20 X AMERICAN FAMILY VARIABLE ACCOUNT II (Exact Name of Registrant) AMERICAN FAMILY LIFE INSURANCE COMPANY (Name of Depositor) 6000 American Parkway , Madison, Wisconsin 53783-0001 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number, including Area Code:1-800-MY AMFAM (1-800-692-6326) Mark V. Afable, Esq. American Family Life Insurance Company 6000 American Parkway , Madison, Wisconsin 53783-0001 (Name and Address of Agent for Service) Copy to: Thomas E. Bisset Sutherland Asbill & Brennan LLP 700 Sixth Street, NW, Suite 700, Washington, DC 20001-3980 It is proposed that this filing will become effective: immediately upon filing pursuant to paragraph (b) of Rule 485 Xon May 1, 2015 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 Title of Securities Being Registered:Flexible Premium Variable Annuity Contracts. Prospectus May 1, 2015 American Family Variable Annuity Contract Flexible Premium Variable Annuity issued by American Family Life Insurance Company through the American Family Variable Account II administered by Kansas City Life Insurance Company The American Family Variable Annuity Contract (the “Contract”) currently has 10 funding choices—one Fixed Account (paying a guaranteed minimum fixed rate of interest) and 9 Subaccounts. The Subaccounts invest in the following portfolios: Fidelity Variable Insurance Products Fund Fidelity VIP Contrafund® Portfolio (Service Class 2) Fidelity VIP Equity-Income Portfolio (Service Class 2) Fidelity VIP Growth & Income Portfolio (Service Class 2) Fidelity VIP Investment Grade Bond Portfolio (Service Class) Fidelity VIP Mid Cap Portfolio (Initial Class) Vanguard® Variable Insurance Fund Vanguard VIF Capital Growth Portfolio Vanguard VIF International Portfolio Vanguard VIF Money Market Portfolio Vanguard VIF Small Company Growth Portfolio Vanguard is a trademark of The Vanguard Group, Inc. For information regarding portfolio fees and expenses, see “Fee Table—Annual Portfolio Operating Expenses.” The Contract is not available to new purchasers. Please read this prospectus carefully before investing, and keep it for future reference. It contains important information about the Contract. To learn more about the Contract, you may want to read the Statement of Additional Information dated May 1, 2015 (known as the “SAI”). For a free copy of the SAI, contact Us at: American Family Life Insurance Company Administrative Service Center P.O. Box 219409 Kansas City, Missouri 64121-9409 Telephone: 1-877-781-3520 We have filed the SAI with the SEC and have incorporated it by reference into this prospectus. (It is legally a part of this prospectus.) The SAI’s table of contents appears at the end of this prospectus. The SEC maintains an Internet website (http://www.sec.gov) that contains the SAI and other information about Us. You may also read and copy these materials at the SEC’s public reference room in Washington, D.C. Call 1-800-SEC-0330 for information about the SEC’s public reference room. Variable annuity contracts involve certain risks, and you may lose some or all of your investment. The investment performance of the portfolios in which the Subaccounts invest will vary. We do not guarantee how any of the portfolios will perform. The Contract is not a deposit or obligation of any bank, and no bank endorses or guarantees the Contract. Neither the U.S. Government nor any Federal agency insures your investment in the Contract. The tax deferral feature of the variable annuity provides no additional benefit beyond the tax deferral of a qualified retirement plan. If you intend to use the variable annuity to fund a tax-qualified retirement plan, such as an IRA, you should have reasons other than tax deferral for doing so. A summary prospectus or prospectus for each of the portfolios available through the Variable Account must accompany this prospectus. Please read these documents before investing and save them for future reference. The Securities and Exchange Commission Has Not Approved or Disapproved the Contract or Determined That This Prospectus Is Accurate or Complete. Any Representation to the Contrary Is a Criminal Offense. Table of Contents Glossary 4 Highlights 6 The Contract 6 How to Invest 6 Cancellation—The 10 Day Free-Look Period 6 Investment Options 7 Transfers 7 Automatic Asset Reallocation Program 7 Dollar Cost Averaging Program 7 Access to Your Money 7 Death Benefit 7 Fees and Charges 7 Settlement Options 8 Federal Tax Status 8 Inquiries 8 Fee Table 9 Condensed Financial Information 11 About American Family Life Insurance Company and the Variable Account 12 American Family Life Insurance Company 12 The Variable Account 12 Portfolio Management Fees and Charges 14 The Accumulation Period 15 Purchasing a Contract 15 Cancellation—The 10 Day Free-Look Period 15 Designating Your Investment Options 15 Additional Premium Payments 15 Planned Premium Payments 16 Your Accumulation Value 17 Accumulation Value 17 Surrender Value 17 Subaccount Accumulation Value 17 Accumulation Unit Value 17 Fixed Account Accumulation Value 17 Transfers Between Investment Options 19 Dollar Cost Averaging 19 Automatic Asset Reallocation 20 Additional Limitations on Transfers 20 Telephone Transfers 21 Transfer Fee 22 Access to Your Money 23 Surrenders 23 Partial Surrenders 23 Systematic Withdrawal Plan 23 Death Benefit 24 Death Benefit Before the Annuity Commencement Date 24 Death Benefit Payable 24 Death of the Annuitant 24 Death of Owner 24 Abandoned Property Requirements 25 Fees and Charges 26 Mortality and Expense Risk Charge 26 Asset-Based Administration Charge 26 Partial Surrender Processing Fee 26 Transfer Fee 26 Surrender Charge 26 Annual Contract Fee 27 Portfolio Management Fees and Charges 27 Premium Taxes 27 Other Taxes 27 The Payout Period 28 The Annuity Commencement Date 28 Settlement Options 28 Determining the Amount of Your Income Payment 28 Fixed Income Payments 28 The Fixed Account 30 Fixed Account Transfers 30 Investment Performance of the Subaccounts 31 Voting Rights 32 Federal Tax Matters 33 Taxation of Non-Qualified Contracts 33 Taxation of Qualified Contracts 34 Federal Estate, Gift and Generation-Skipping Transfer Taxes 35 Medicare Tax 35 Same-Sex Spouses 35 Annuity Purchases by Residents of Puerto Rico 35 Annuity Purchases by Nonresident Aliens and Foreign Corporations 35 Our Income Taxes 35 Possible Tax Law Changes 36 Other Information 37 Payments We Make 37 Modifying the Contract 37 Distribution of the Contracts 37 Legal Proceedings 37 Cyber Security 38 Reports to Owners 38 Inquiries 38 Financial Statements 38 Statement of Additional Information Table of Contents 39 Appendix A—Condensed Financial Information A-1 Glossary For your convenience, We are providing a glossary of the special terms We use in this prospectus. Accumulation Period The period of time beginning on the Annuity Contract Date and ending on the earlier of: the Annuity Commencement Date; or the date this Contract terminates. Accumulation Value The amount during the Accumulation Period calculated as: the Variable Account Accumulation Value; plus the Fixed Account Accumulation Value. Administrative Service Center An office to which the Owner should direct all inquiries and correspondence regarding the Contract, including items such as Beneficiary changes and requests for surrender, partial surrenders and transfers. The address of the Administrative Service Center is P.O.Box219409 Kansas City, Missouri 64121-9409. The telephone number of the Administrative Service Center is 1-877-781-3520. American Family, We, Us, Our American Family Life Insurance Company. Annuitant The person named as the proposed Annuitant on the Application or named as the Joint Annuitant, whose life determines the benefits payable. Annuity Commencement Date The date, unless later changed, on which We base the beginning date of the income payments. Annuity Contract Date The date shown on the Contract schedule that determines each: Contract year; Contract anniversary; and Contract month. Application The form completed by the proposed Annuitant(s) and/or proposed Owner when applying for coverage under the Contract. This includes any amendments or endorsements or supplemental applications. Attained Age The Annuitant’s age, at his/her nearest birthday. Beneficiary The person selected to receive the death benefit if an Owner dies before the Annuity Commencement Date or upon the death of the Annuitant. Business Day A day when the New York Stock Exchange is open for trading, except for any day that a Subaccount’s corresponding investment option does not value its shares. Assets are valued at the close of the Business Day, the close of the New York Stock Exchange (typically 4:00 p.m. Eastern Time). Death Benefit The amount that We will pay upon the death of the Owner or the Annuitant. Excess Interest Any interest credited in addition to the guaranteed interest in the Fixed Account. Fixed Account An account in which the Accumulation Value accrues interest at no less than the guaranteed minimum rate. The Fixed Account is part of Our General Account. Fixed Account Accumulation Value The amount under the Annuity Contract in the Fixed Account. Free-Look Period The period during which you may examine the Contract and receive a refund by either returning the Contract to Us or providing written notice of cancellation. Fund An open-end diversified management investment company or unit investment trust in whose Portfolio a Subaccount invests. General Account All Our assets other than those allocated to the Variable Account or any other separate account. We have complete ownership and control of the assets of the General Account. Good Order This means the actual receipt by Us of the instructions relating to a transaction in writing—or when appropriate by telephone—along with all forms, information and supporting legal documentation (including any required consents) We require in order to effect the transaction. To be in “good order,” instructions must be sufficiently clear so that We do not need to exercise any discretion to follow such instructions. Income Payments The amount that the Proceeds or Death Benefit will provide when applied under a settlement option of this Contract. Payments can be made on a monthly, quarterly, semiannual or annual basis. Issue Age Annuitant’s age on his/her birthday nearest the Annuity Contract Date. Issue Date The date that this Contract was issued. Owner (you, your) The person named in the Application as the Owner, unless later changed according to the conditions and provisions of this Contract. 4 Planned Premium The amount that the Ownerrequests to be billed, unless later changed. Premium Tax The amount of tax, if any, charged by a Federal, state, or other governmental entity on premium payments or contract values. Proceeds The amount We pay subject to the Contract’s provisions: upon the surrender or partial surrender of this Contract; or upon full or partial annuitization. Remittance Processing Center An address to which the Owner should send all premium payments. The address of the Remittance Processing Center is P.O. Box 219399, Kansas City, Missouri 64121-9399. SEC The Securities and Exchange Commission, a United States government agency. Surrender Charge The contingent deferred sales charge is an amount subtracted from the Accumulation Value during the first nine years after each premium payment date upon surrender or partial surrender of the Contract. Surrender Value An amount equal to: the Accumulation Value on the surrender date; minus any surrender charge, any applicable state premium tax and any portion of the annual contract fee due Us. Valuation Period The time between the close of business on a Business Day (typically 4:00 p.m. Eastern Time) and the close of business on the next Business Day. Variable Account American Family Variable Account II. Variable Account Accumulation Value The amount under the Contract in the Variable Account. 5 Highlights These highlights provide only a brief overview of the more important features of the Contract. More detailed information about the Contract appears later in this prospectus. Please read the remainder of this prospectus carefully. The Contract An annuity is a contract between you (the Owner) and an insurance company (American Family Life Insurance Company) in which you agree to make one or more payments to Us and, in return, We agree to pay a series of payments to you at a later date. The American Family Variable Annuity Contract is a special kind of annuity that features: Flexible Premiums—you may add premium payments at any time. Tax-Postponement—you generally do not have to pay taxes on earnings until you take money out by surrender, partial surrender, or We make income payments to you, or We pay the death benefit. Variable Investments—you can direct your premium into any of nine Subaccounts. Each Subaccount invests exclusively in a single portfolio of a fund. The money you invest in the Subaccounts will fluctuate daily based on the performance of the portfolios. You bear the investment risk on the amounts you invest in the Subaccounts. You can also direct money to the Fixed Account. Amounts in the Fixed Account earn interest annually at a fixed rate that is guaranteed by Us never to be less than 3%, and may be more. We guarantee the interest, as well as principal, on money placed in the Fixed Account. Like all deferred annuities, the Contract has two phases: the “accumulation” period and the “pay-out” period. During the accumulation period, you can allocate money to any combination of investment alternatives. Any earnings on your investments accumulate tax-postponed until they are withdrawn. The payout period begins once you start receiving regular income payments from the Contract. The money you can accumulate during the accumulation period will directly determine the dollar amount of any income payments you receive. This Contract cannot be offered in any state where it is not lawful to make such offer. How to Invest You can pay an additional premium of $50 or more at any time before the Annuity Commencement Date. You must send all premium payments after the initial premium payment to Our Remittance Processing Center. Alternatively, you may authorize Us to draw on an account by electronic debit. We may limit the total premium(s) paid to Us during any Contract year. The Contract is not available to new purchasers. Cancellation—The 10 Day Free-Look Period Within 10 days after you receive your Contract, you may receive a refund by either returning the Contract to Us or providing written notice of cancellation. In some jurisdictions, this period may be longer than ten days. Upon receipt, We will refund an amount equal to the Accumulation Value, without deduction for any charges normally assessed. Or, if greater, and required by the law of your state, We will refund your premium payments. We will pay the refund within seven calendar days after We receive the Contract. The Contract will then be deemed void. Investment Options You may invest your money in any of 9 portfolios by directing it into the corresponding Subaccount. The portfolios available to you under the Contract are: Fidelity Variable Insurance Products Fund Fidelity VIP Contrafund® Portfolio (Service Class 2) Fidelity VIP Equity-Income Portfolio (Service Class 2) Fidelity VIP Growth & Income Portfolio (Service Class 2) Fidelity VIP Investment Grade Bond Portfolio (Service Class) Fidelity VIP Mid Cap Portfolio (Initial Class) Vanguard Variable Insurance Fund Vanguard VIF Capital Growth Portfolio Vanguard VIF International Portfolio Vanguard VIF Money Market Portfolio Vanguard VIF Small Company Growth Portfolio Each Subaccount invests exclusively in shares of one portfolio of a fund. Each portfolio’s assets are held separately from the other portfolios and each portfolio has separate investment objectives and policies. The portfolios are described in their own prospectuses that accompany this prospectus. The value of your investment in the Subaccounts will fluctuate daily based on the investment results of the portfolios in which you invest, and on the fees and charges We deduct. Depending on market conditions, you can gain or lose money in any of the Subaccounts. We reserve the right to offer other investment choices in the future. You may also direct your money to the Fixed Account and receive a guaranteed rate of return. Money you place in the Fixed Account will earn interest during the Contract year at a fixed rate that We guarantee to be no less than 3.0%. Transfers You have the flexibility to transfer assets within your Contract. At any time during the accumulation period and after the first 20 days following the date We issue the Contract, you may transfer amounts among the Subaccounts and between the Fixed Account and the Subaccounts. Certain restrictions apply. 6 Transfers from one or more Subaccounts to the Fixed Account, from the Fixed Account to one or more Subaccounts or among the Subaccounts must be at least $250 or the total Accumulation Value in the Subaccount(s) or Fixed Account, if less. Only one transfer may be made from the Fixed Account each Contract year. You may not transfer more than the greater of 25% of the Accumulation Value in the Fixed Account as of the date of transfer, or the amount transferred from the Fixed Account during the preceding year. If such transfer causes the Accumulation Value in the Fixed Account to fall below $1,000, We will transfer the full Accumulation Value. Because of the limits on the amount of Accumulation Value that may be transferred from the Fixed Account at any one time, it may take a number of years to transfer all of the Accumulation Value in the Fixed Account. You may make 12 free transfers each Contract year. We impose a $25 charge per transfer on each transfer after the twelfth during a Contract year. Transfers made under the asset reallocation and dollar cost averaging programs do not count toward the 12 free transfers. (For Oregon contracts only: each transfer after the twelfth transfer in a Contract year is subject to Our approval.) Automatic Asset Reallocation Program Under the automatic asset reallocation program, We will automatically transfer amounts monthly, quarterly, semi-annually or annually to maintain a particular percentage allocation among the Subaccounts. Automatic asset reallocation is available only during the accumulation period. You cannot choose the Automatic Asset Reallocation Program if you are participating in the Dollar Cost Averaging Program. Dollar Cost Averaging Program The dollar cost averaging program permits you to systematically transfer (on a monthly, quarterly, semi-annual or annual basis) a set dollar amount from the Vanguard VIF Money Market Subaccount to the other Subaccounts. Dollar cost averaging is available only during the accumulation period. The minimum transfer amount is $250. You cannot choose the Dollar Cost Averaging Program if you are participating in the Automatic Asset Reallocation Program. Access to Your Money During the accumulation period, you may request a partial surrender of part of your Accumulation Value or you may also fully surrender the Contract and receive its Surrender Value. Partial surrenders are subject to the following conditions: the minimum amount you can withdraw is $250; and you may not make a partial surrender if the withdrawal plus the surrender charge and the partial surrender processing fee would cause the Accumulation Value to fall below $1,000. Surrenders and partial surrenders may be subject to a surrender charge. In any Contract year after the first, you may withdraw a portion of your Accumulation Value, called the free withdrawal amount, without incurring a surrender charge. You may have to pay Federal income taxes and a penalty tax on any money you fully or partially surrender from the Contract. Death Benefit We will pay a death benefit on the death of the Annuitant or Owner before the Annuity Commencement Date. The death benefit equals the greater of: the Accumulation Value on the later of the date that We receive due proof of death and the date when We receive the Beneficiary’s instructions on payment method at Our Administrative Service Center (We must receive payment instructions within 60 days of the date of death); or the minimum death benefit. The minimum death benefit equals the sum of all premium payments, minus reductions for partial surrenders. If the Annuitant or Owner is Attained Age 80 or older at the time of death, the death benefit is the Accumulation Value as determined above. Fees and Charges Mortality and Expense Risk Charge. We will deduct a daily mortality and expense risk charge from your Accumulation Value in each Subaccount at an annual rate of 1.00%. Asset-Based Administrative Charge. We will deduct a daily administrative charge from your Accumulation Value in each Subaccount at an annual rate of 0.15%. Annual Contract Fee. We currently deduct an annual contract fee of $30 from your Accumulation Value on the last Business Day of each Contract year during the accumulation period, on the date when the Contract is surrendered, and on the Annuity Commencement Date. We guarantee this charge will not exceed $50. We currently waive deduction of the charge for Contracts whose Accumulation Value is over $20,000 on the date of assessment. Transfer Fee. You may make 12 free transfers each Contract year. We impose a $25 charge per transfer on each transfer after the twelfth during a Contract year before the Annuity Commencement Date. Partial Surrender Processing Fee. For each partial surrender, We deduct a processing fee of 2% of the amount surrendered, up to $25, from the partial surrender Proceeds. Surrender Charge. During the Accumulation Period, you may withdraw all or part of your Surrender Value before the Annuitant’s death. Certain withdrawals may be taken without payment of any Surrender Charge. Other withdrawals are subject to Surrender Charges. 7 We calculate the surrender charge from the date you made the premium payment(s) being withdrawn. The surrender charge applies during the entire nine year period following each premium payment, and will vary depending on the number of years since you made the premium payment(s) being withdrawn. Year in Which Withdrawal/Surrender is Made (From Date of Premium Payment): 1 2 3 4 5 6 7 8 9 10+ Surrender Charge: 8% 7% 6% 5% 4% 3% 2% 1% 1% 0 In determining surrender charges, We will treat your premium payments as being withdrawn in the order in which We received them—that is on a first-in, first-out basis. We also treat premium payments as being withdrawn before earnings. We do not assess a surrender charge on: the death benefit; the withdrawal of premium payments you paid Us more than nine years ago; proceeds applied to a settlement option with a fixed payout period of at least five years; proceeds applied to a settlement option with a life contingency; or the free withdrawal amount. Each Contract year after the first Contract year, you may withdraw the free withdrawal amount, which is an amount equal to 10% of total premium payments minus any prior partial surrenders, without payment of a surrender charge. For information concerning compensation paid for the sale of the Contracts, See “Distribution of the Contracts.” Premium Taxes. We will deduct state premium taxes, which currently range from 0% up to 3.5%, if your state requires Us to pay the tax. If applicable, We will make the deduction either: (a) from premium payments as We receive them, (b) from your Surrender Value upon surrender or partial surrender, (c) on the Annuity Commencement Date, or (d) upon payment of a death benefit. Portfolio Management Fees and Charges. Each portfolio deducts portfolio management fees and charges from the amounts you have invested in the portfolios. In addition, four portfolios deduct 12b-1 fees. See the Fee Table in this prospectus and the prospectuses for the portfolios. Settlement Options The Contract allows you to receive income payments under one of six settlement options beginning on the Annuity Commencement Date you select if the Contract has been in force at least five years. The latest Annuity Commencement Date you may select is the Contract anniversary when the oldest Annuitant is age 95. You may receive income payments for a specific period of time, or for life with or without a guaranteed number of payments. We will use your Accumulation Value (less any applicable premium taxes) on the Annuity Commencement Date to fund your income payments under the settlement option you choose. Federal Tax Status Generally, a Contract’s earnings are not taxed until you take them out. For Federal tax purposes, if you take money out of a non-qualified contract during the accumulation period, including a surrender or partial surrender payment, earnings come out first and are taxed as ordinary income. If you are younger than 591/2 when you take money out, you also may be charged a 10% Federal penalty tax on the amount includable in income. The income payments you receive during the payout period are considered partly a return of your original investment so that part of each payment is not taxable as income until the “investment in the contract” has been fully recovered. Death benefits are taxable and generally are included in the income of the recipient as follows: if received under a settlement option, death benefits are taxed in the same manner as income payments; if not received under a settlement option (for instance, if paid out in a lump sum), death benefits are taxed in the same manner as a full surrender or partial surrender. Different tax consequences may apply for a qualified Contract. For a further discussion of the Federal tax status of variable annuity contracts, see “Federal Tax Matters.” Inquiries If you need additional information, please contact Us at: American Family Life Insurance Company Administrative Service Center P.O. Box 219409 Kansas City, Missouri 64121-9409 1-877-781-3520 8 Fee Table The following tables describe the fees and expenses that are payable when buying, owning, and surrendering the Contract. The first table describes the fees and expenses that are payable at the time that you buy the Contract, surrender the Contract, or transfer Accumulation Value among the Subaccounts and the Fixed Account. Your Transaction Expenses GuaranteedMaximumCharge Current Charge Sales Charge Imposed on Premium Payments None None Partial Surrender Processing Fee 2%ofamountwithdrawnupto$25 2% of amount withdrawnup to $25 Surrender Charge (as a percentage of your premium payment)1 8% 8% Transfer Fee2 1 We do not assess a surrender charge on death benefit payments or the free withdrawal amount. We do assess a surrender charge if you surrender your Contract, partially surrender its Surrender Value, or annuitize under the Contract in certain cases. 2 We waive the transfer fee for the first twelve transfers in a Contract Year. We assess a charge of $25 for the thirteenth and each additional transfer in a Contract Year. The next table describes the fees and expenses that you will pay periodically during the time that you own the Contract, not including the fees and expenses for each portfolio. Your Periodic Expenses GuaranteedMaximumCharge Current Charge Annual Contract Fee3 Variable Account Annual Expenses (as a percentage of average daily net assets in the Subaccounts) Mortality and Risk Charge 1.00% 1.00% Administrative Expenses 0.15% 0.15% Total Variable Account Annual Expenses 1.15% 1.15% 3 We will also deduct a pro rata portion of this fee on the Annuity Commencement Date or the date you surrender your Contract. We currently waive deduction of the charge for Contracts whose Accumulation Value is $20,000 or over on the date of assessment. The next table describes the portfolio fees and expenses that you will pay periodically during the time that you own the Contract. The table shows the minimum and maximum fees and expenses charged by any of the portfolios for the fiscal year ended December 31, 2014. More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Annual Portfolio Operating Expenses4 Minimum Maximum Total Annual Portfolio Operating Expenses (expenses that are deducted from portfolio assets include management fees, distribution [and/or service] (12b-1) fees, and other expenses) 0.16% 0.88% 4 Some portfolios may impose a redemption fee of up to 2% of the amount withdrawn to deter frequent trading activity. 9 The next table describes the annual portfolio operating expenses for each of the Portfolios available under the Contract. The table shows the fees and expenses charged by each Portfolio for the fiscal year ended December 31, 2014. Portfolio Advisory Fee 12b-1/ Service Fee Other Expenses Acquired Fund Fees and Expenses Total Expenses Fidelity Variable Insurance Products Fund Fidelity VIP Contrafund® Portfolio (Service Class 2) 0.55% 0.25% 0.08% N/A 0.88% Fidelity VIP Equity-Income Portfolio (Service Class 2) 0.45% 0.25% 0.09% 0.06% 0.85%5 Fidelity VIP Growth & Income Portfolio (Service Class 2) 0.45% 0.25% 0.11% 0.02% 0.83%5 Fidelity VIP Investment Grade Bond Portfolio (Service Class) 0.31% 0.10% 0.11% N/A 0.52% Fidelity VIP Mid Cap Portfolio (Initial Class) 0.55% N/A 0.09% N/A 0.64% Vanguard® Variable Insurance Fund Vanguard VIF Capital Growth Portfolio 0.37% N/A 0.03% N/A 0.40% Vanguard VIF International Portfolio 0.42% N/A 0.04% N/A 0.46% Vanguard VIF Money Market Portfolio 0.13% N/A 0.03%6 N/A 0.16% Vanguard VIF Small Company Growth Portfolio 0.36% N/A 0.03% N/A 0.39%7 5 Differs from the ratios of expenses to average net assets in the Financial Highlights section of the fund’s prospectus because of acquired fund fees and expenses. 6 Vanguard and the Portfolio’s Board have agreed to temporarily limit certain net operating expenses in excess of the portfolio’s daily yield so as to maintain a zero or positive yield for the portfolio. Vanguard and the Portfolio’s Board may terminate the temporary expense limitation at any time. 7 The expense information for the Vanguard VIF Small Company Growth Portfolio has been restated to reflect estimated expenses for the Portfolio for the current fiscal year. Examples The Examples are intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include Owner transaction expenses, annual contract fee, mortality and expense risk charge, administrative charge and portfolio fees and expenses. Each Example assumes that you invest $10,000 in the Contract for the time periods indicated and that your investment has a 5% return each year. Example 1 The first Example immediately below assumes the maximum fees and expenses of any of the portfolios as set forth in the Total Annual Portfolio Operating Expenses table. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as described below. If you decide to fully surrender your Contract at the end of the applicable time period and surrender charges are deducted: 1 Year 3 Years 5 Years 10 Years If you decide to annuitize your Contract at the end of the applicable time period and surrender charges are deducted: 1 Year 3 Years 5 Years 10 Years If you decide not to surrender your Contract (Surrender charges are not deducted): 1Year 3Years 5Years 10Years 10 Example 2 The second Example immediately below assumes the minimum fees and expenses for any of the portfolios as set forth in the Total Annual Portfolio Operating Expenses table. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as described below. If you decide to fully surrender your Contract at the end of the applicable time period and surrender charges are deducted: 1 Year 3 Years 5 Years 10 Years If you decide to annuitize your Contract at the end of the applicable time period and surrender charges are deducted: 1 Year 3 Years 5 Years 10 Years If you decide not to surrender your Contract (Surrender charges are not deducted): 1 Year 3 Years 5 Years 10 Years The current annual contract charge of $30 is reflected as an annual charge of 0.123% of accumulation value which was calculated by dividing last year’s total annual contract fees collected by the total average net assets.The guaranteed maximum charge of $50 is grossed up by the ratio of $50/$30 to equal 0.205%. Please remember that the examples are simply illustrations and do not represent past or future expenses. Your actual expenses may be higher or lower than those shown in the examples. Similarly, your rate of return may be more or less than the 5% assumed in the examples. Condensed Financial Information Tables showing the accumulation unit information for each Subaccount of the Variable Account available under the Contract are presented in Appendix A—Condensed Financial Information. 11 About American Family Life Insurance Company and the Variable Account American Family Life Insurance Company We are a stock life insurance company. We were incorporated under Wisconsin law in 1957. We are subject to regulation by the Office of the Commissioner of Insurance of the state of Wisconsin, as well as by the insurance departments of all other states in which We do business. We established the Variable Account to support the investment options under the Contract and under other variable annuity contracts We may issue. Our General Account supports the Fixed Account option under the Contract. We are a wholly owned subsidiary of Am Fam, Inc. Am Fam, Inc. is a downstream holding company and a wholly owned subsidiary of American Family Mutual Insurance Company (“American Family Mutual”). American Family Mutual is one of the leading property/casualty insurance companies in the United States with operations in nineteen states located primarily in the Midwest. American Family Mutual offers a broad line of insurance coverage to individuals and businesses, including automobile, homeowners, farm owners, mobile homeowners, inland marine, burglary, commercial, personal and fire coverage. American Family Life Insurance Company has entered into an indemnity reinsurance agreement with Kansas City Life Insurance Company (“KCL”) to indemnify and re-insure the obligations of the Company under the Contracts and to provide for the administration of the Contracts. The Variable Account We established American Family Variable Account II as a separate investment account under Wisconsin law. We own the assets in the Variable Account and We are obligated to pay all benefits under the Contracts. We may use the Variable Account to support other variable annuity contracts We issue. The Variable Account is registered with the Securities and Exchange Commission as a unit investment trust under the Investment Company Act of 1940 and qualifies as a “separate account” within the meaning of the Federal securities laws. This registration does not involve supervision of the management or investment practices or policies of the Variable Account by the Securities and Exchange Commission. We have divided the Variable Account into Subaccounts, each of which invests in shares of one portfolio of the following funds: Fidelity Variable Insurance Products Fund Vanguard Variable Insurance Fund The Subaccounts buy and sell portfolio shares at net asset value. Any dividends and distributions from a portfolio are reinvested at net asset value in shares of that portfolio. Income, gains, and losses, whether or not realized, from assets allocated to the Variable Account will be credited to or charged against the Variable Account without regard to Our other income, gains, or losses. Income, gains, and losses credited to, or charged against, a Subaccount reflect the Subaccount’s own investment performance and not the investment performance of Our other assets. The Variable Account assets are held separate from Our other assets and are not part of Our General Account. We may not use the Variable Account’s assets to pay any of Our liabilities other than those arising from the Contracts. In contrast, all assets held in Our general account are subject to Our general liabilities from business operations. The Fixed Account is part of Our general account. If the Variable Account’s assets exceed the required reserves and other liabilities, We may transfer the excess to Our General Account. The Variable Account may include other Subaccounts that are not available under the Contracts and are not discussed in this prospectus. If investment in the funds or a particular portfolio is no longer possible or in Our judgment becomes inappropriate for the purposes of the Variable Account, We may substitute another fund or portfolio without your consent. The substituted fund or portfolio may have different fees and expenses. Substitution may be made with respect to existing investments or the investment of future premiums, or both. However, no such substitution will be made without any necessary approval of the SEC. Furthermore, We may close Subaccounts to allocations of premiums or Accumulation Value, or both, at any time in Our sole discretion. The funds, which sell their shares to the Subaccounts pursuant to participation agreements, also may terminate these agreements and discontinue offering their shares to the Subaccounts. In addition, We reserve the right to make other structural and operational changes affecting the Variable Account. See “Other Information—Modifying the Contract.” 12 The Portfolios The Variable Account invests in shares of certain portfolios. Each portfolio is part of a mutual fund that is registered with the Securities and Exchange Commission as an open-end management investment company. This registration does not involve supervision of the management or investment practices or policies of the portfolios or mutual funds by the Securities and Exchange Commission. Each portfolio’s assets are held separate from the assets of the other portfolios, and each portfolio has investment objectives and policies that are different from those of the other portfolios. Thus, each portfolio operates as a separate investment fund, and the income or losses of one portfolio generally have no effect on the investment performance of any other portfolio. Note: If you received a summary prospectus for a portfolio listed below, please follow the directions on the first page of the summary prospectus to obtain a copy of the full fund prospectus. The following table summarizes each portfolio’s investment objective(s) and identifies its investment adviser (and subadviser, if applicable). There is no assurance that any of the portfolios will achieve its stated objective(s). You can find more detailed information about the portfolios, including a description of risks and expenses, in the prospectuses for the portfolios that accompany this prospectus. You should read these prospectuses carefully. Portfolio Investment Objective and Investment Adviser Fidelity VIP Contrafund® (Service Class 2) Investment Objective: Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company. Fidelity VIP Equity-Income (Service Class 2) Investment Objective: Seeks reasonable income. The fund will also consider the potential for capital appreciation. The fund’s goal is to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poor’s 500SM Index. Investment Adviser: Fidelity Management & Research Company. Fidelity VIP Growth & Income (Service Class 2) Investment Objective: Seeks high total return through a combination of current income and capital appreciation. Investment Adviser: Fidelity Management & Research Company. Fidelity VIP Investment Grade Bond (Service Class) Investment Objective: Seeks as high a level of current income as is consistent with preservation of capital. Investment Adviser: Fidelity Management & Research Company Fidelity VIP Mid Cap (Initial Class) Investment Objective: Seeks long-term growth of capital. Investment Adviser: Fidelity Management & Research Company. Vanguard VIF Capital Growth Investment Objective:The Portfolio seeks to provide long-term capital appreciation. Investment Adviser: PRIMECAP Management Company Vanguard VIF International Investment Objective: The Portfolio seeks to provide long-term capital appreciation. Investment Advisers: Baillie Gifford Overseas Ltd., M&G Investment Management Limited and Schroeder Investment Management North America Inc. Vanguard VIF Money Market* Investment Objective: The Portfolio seeks to provide current income while maintaining liquidity and a stable net asset value of $1 per share. Investment Adviser: The Vanguard Group, Inc. Vanguard VIF Small Company Growth Investment Objective: The Portfolio seeks long-term capital appreciation. Investment Advisers: Granahan Investment Management, Inc. and The Vanguard Group, Inc. * There can be no assurance that the portfolio will be able to maintain a stable net asset value of $1.00 per share. During extended periods of low interest rates, the yield of a money market subaccount may also become extremely low and possibly negative. 13 These portfolios are not available for purchase directly by the general public, and are not the same as other mutual fund portfolios with very similar or nearly identical names that are sold directly to the public. However, the investment objectives and policies of certain portfolios available under the Contract are very similar to the investment objectives and policies of other portfolios that are or may be managed by the same investment adviser or manager. Nevertheless, the investment performance of the portfolios available under the Contract may be lower or higher than the investment performance of these other (publicly available) portfolios. There can be no assurance, and We make no representation, that the investment performance of any of the portfolios available under the Contract will be comparable to the investment performance of any other portfolio, even if the other portfolio has the same investment adviser or manager, the same investment objectives and policies, and a very similar name. We do not provide any investment advice and do not recommend or endorse any particular portfolio. You bear the risk of any decline in the Accumulation Value of your Contract resulting from the performance of the portfolio you have chosen. Portfolio Management Fees and Charges Each portfolio deducts portfolio management fees and charges from the amounts you have invested in the portfolios. In addition, four portfolios deduct 12b-1 fees. See the Fee Table in this prospectus and the prospectuses for the portfolios. We select the portfolios offered through this Contract based on several criteria, including asset class coverage, the strength of the investment adviser’s reputation and tenure, brand recognition, performance, and the capability and qualification of each investment firm. Another factor We consider during the selection process is whether the portfolio’s investment adviser or an affiliate will make payments to Us or Our affiliates. We review the portfolios periodically and may remove a portfolio or limit its availability to new premium payments and/or transfers of Accumulation Value if We determine that the portfolio no longer meets one or more of the selection criteria, and/or if the portfolio has not attracted significant allocations from Owners. We receive compensation from certain investment advisers and/or administrators (and/or an affiliate thereof) of the portfolios in connection with administrative services and cost savings experienced by the investment advisers, administrators or affiliates. Such compensation may range up to 0.05% and is based on a percentage of assets of the particular portfolios attributable to the Contract. Some advisers, administrators, or portfolios may pay Us more than others. We forward all such compensation to KCL as payment for administrative services rendered by KCL and its affiliates with respect to the Contracts.We do not retain any portion of such compensation. Sunset Financial Services, Inc., a broker-dealer affiliate of KCL also receives a portion of the 12b-1 fees deducted from certain funds’ portfolio assets as reimbursement for providing certain services permitted under the 12b-1 plans of those portfolios. The 12b-1 fees are deducted from the assets of the portfolio and decrease the portfolio’s investment return. Please read the portfolio prospectuses to obtain more complete information regarding the portfolios. Keep these prospectuses for future reference. 14 The Accumulation Period The accumulation period begins when We issue your Contract and continues until the Annuity Commencement Date. The accumulation period will also end if you surrender your Contract, or a death benefit is payable, before the payout period. Purchasing a Contract We require an initial premium payment of $750 or more to purchase the Contract. In certain circumstances and subject to our sole discretion, We may accept lower initial premium payments. The first premium payment is the only one We require you to make. Contracts may be sold to or in connection with retirement plans that qualify for special tax treatment. If you purchased the Contract through a tax favored arrangement, including IRAs, Roth IRAs, and SIMPLE IRAs, you should carefully consider the costs and benefits of the Contract (including annuity income benefits) before purchasing the Contract, since the tax favored arrangement itself provides for tax sheltered growth. We will not issue you a Contract if the Annuitant is older than attained age 80 on the issue date. Although We do not anticipate delays in Our receipt and processing of applications or premium payment requests, We may experience such delays to the extent agents fail to forward applications and premium payments to Our Administrative Service Center, on a timely basis. The Contract is not available to new purchasers. Cancellation—The 10 Day Free-Look Period You have the right to cancel the Contract for any reason within 10 days after you receive it. In some jurisdictions, this period may be longer than 10 days. To cancel the Contract, you must provide written notice of cancellation or return the Contract to Us at Our Administrative Service Center before the end of the Free-Look Period. We deem the Free-Look Period to ent Registered Public Accounting Firm (c) Consent of Mark V. Afable, Esq. Power of Attorney C-9
